RosenbeRry, J.
A determination of the issues presented in the six cases involves a construction and application of the following statutes:
Sub. (20), sec. 165.01, Stats. (Severson Law), provides:
“Any person found in any public place in such a state of intoxication as to disturb others, or unable, by reason of his condition, to care for his own safety or the safety of others, shall, upon conviction thereof, be punished by a fine not exceeding one hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment.”
Sub. (22) of sec. 165.01, Stats., provides:
“Any room, house, building, boat, vehicle, air craft, or place where intoxicating liquor is manufactured, sold or kept in violation of any of the provisions of this chapter, and all intoxicating liquor and property kept and used in maintaining the same, is hereby declared a public nuisance, and any person who maintains such nuisance, upon conviction thereof, shall be fined not more than one thousand dollars or be imprisoned for not more than one year or both.”
Sub. (32) of sec. 165.01, Stats., provides:
“Any person violating any of the provisions of this chapter for which a specific penalty'is not prescribed, shall for • the first offense be fined in addition to the costs of the action not less than one hundred nor more than one thou-sand dollars, or by imprisonment in the county jail not less than one month, nor more than six months, and for a second or subsequent offense shall be fined in addition to the costs of the action not less than two hundred dollars nor more than two thousand dollars, and be imprisoned in *617the county jail not less than one month, nor more than one year.”
Sec. 359.14, Stats., provides:
"When any person is convicted of any offense punishable only by imprisonment in the county jail or by fine, or both, and it is alleged in the indictment, information or complaint and proved or admitted on the trial or ascertained by the court after conviction that he had been before sentenced to imprisonment, either in any state prison, state reformatory, house of correction or county jail, by any court of this state or of any other state or of the United States, and that such sentence remains of record and unreversed, whether pardoned therefor or not, such person may be punished by imprisonment in the county jail not less than the shortest time fixed for such offense and not more than one year, or by imprisonment in the state prison not more than three years nor less than one year.”
Hereafter each of the plaintiffs in error will be referred to as defendant.
Taking the cases in their order, the following questions are presented: Does sec. 359.14 apply in the Barry Case, where there was a prior conviction of an offense under the provisions of sec. 165.01, penalty for which is prescribed by sub. (32), and also a previous conviction of the offense of having received stolen goods? In Bliven v. State, 183 Wis. 557, 198 N. W. 272, the plaintiff in error was convicted of a violation of sub. (32) of sec. 165.01, and upon a showing of a prior conviction under the same subsection was sentenced under sec. 359.14. The judgment of the trial court was reversed, and it was held that Bliven should have been sentenced under sub.- (32) óf sec. 165.01.
The defendant Barry having been previously convicted of an offense under sec. 165.01, the penalty for which is fixed by sub. (32), and there being a finding of a previous *618conviction of a felony other than one arising under sec. 165.01, he might properly be sentenced under sub. (32) or under sec. 359.14. While it is true that the state prohibition law has defined specific offenses and prescribed specific penalties, that does not destroy the applicability of other statutes in cases where the terms of the prohibition act are not applicable. The prohibition act concerns itself only with former convictions under that act, the penalty for which is prescribed by sub. (32), and attempts to prescribe no additional penalties where there has been a former conviction for violation of the criminal law, the penalty for which is not prescribed by sub. (32). If a defendant has been convicted of a prior offense other than an offense penalized under sub. (32) of sec. 165.01, and has also been convicted of a prior offense, the penalty for which is prescribed by sub. (32), he may be sentenced under either statute; otherwise he would thereafter be immune from the punishment prescribed by sec. 359.14. Under such circumstances the court having jurisdiction may elect under which statute the defendant shall be sentenced. The discretion conferred upon the trial judge in cases of this character is no greater than that conferred by the law upon district attorneys. See Application of Bentine, 181 Wis. 579, 196 N. W. 213.
The judgment in the Barry Case is affirmed.
In the Gunderson Case the prior conviction of the defendant was under sec. 165.01, the penalty being fixed by sub. (32). As he was sentenced under sec. 359.14, under the rule laid down in the Bliven Case, supra, he should have been sentenced under sub. (32) of sec. 165.01, as it is exclusive, and sec. 359.14 has no application in this case.
The judgment of the trial court in the Gunderson Case is reversed, and cause remanded with directions to enter the proper judgment.
*619In the Taylor Case there was a sentence under sub. (32) of sec. 165.01, with a prior conviction not under the prohibition law. In this case sec. 359.14 was applicable and he was properly sentenced under that section.
The judgment of the trial court in the Taylor Case is affirmed.
In the Schall Case there was a sentence under sub. (32) of sec. 165.01, with a prior conviction not under the prohibition act, and in this case sec. 359.14 was applicable. The defendant was properly sentenced thereunder, and the judgment of the circuit court is affirmed.
In the Bray Case the defendant was convicted of the offense of drunkenness under sub. (20) of sec. 165.01, for which a specific penalty is provided by the act. Sub. (32) provides:
“Any person violating any of the provisions of this chap-, ter for which a specific penalty is not prescribed, shall for the first offense be fined . . . and for a second or subsequent offense shall be fined in addition to the costs of the action not less than $200,” etc.
The language “for a second or subsequent offense” must be held to mean a second or subsequent offense for which a specific penalty is not prescribed. The language is clear and plain. The offense dealt with in sub. (32) is one for which no specific penalty is elsewhere prescribed, and to hold that “offense” means one thing in one part of the sentence and another thing in the other part would be in violation of the plainest rules of construction. In the first part of the sentence it speaks about a first offense and in the second part about a second offense. Each adjective must be held to relate to an offense of the same class or kind, that is, one the penalty for which is prescribed by sub. (32). A specific penalty having been prescribed for drunkenness under *620sub. (20), sub. (32) does not apply. The Bray Case does not come within the provisions of sub. (32) as to the second offense, and under such circumstances sec. 359.14 is applicable, and, the proper findings having been made, the defendant was properly sentenced under that section.
The judgment in the Bray Case is therefore affirmed.
In the Downey Case the defendant was convicted of transportation of intoxicating liquors and sentenced under sub. (32) of sec. 165.01, and there was a finding of previous conviction of possession of intoxicating liquor, penalty for which is prescribed by sub. (32). It was also found that he had been previously convicted of offenses other than those covered by sub. (32) of sec.. 165.01. His situation is ruled by the holding in the Barry Case, and he was properly sentenced under the provisions of sec. 359.14.
The judgment in the Downey Case is therefore affirmed.
By the Court. — It is ordered that judgments be entered in the several cases as indicated in the foregoing opinion.